THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: January 15, 2019
                                                  Beth E. Hanan
                                                  United States Bankruptcy Judge
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF WISCONSIN
IN RE:                                      )
Paula Forbes                                )        Case No. 18-28767-beh
                                            )
                        Debtor.             )
                                            )        Chapter 13
                                            )

                             ORDER TO VOLUNTARILY DISMISS CASE



        Upon consideration of the Debtor’s motion to dismiss this Chapter 13 bankruptcy case,

        IT IS THEREFORE ORDERED: this bankruptcy case is dismissed, effective immediately.

                                             #####




Drafted By: Attorney Richard A. Check
            757 N. Broadway, Ste. 401
            Milwaukee, WI 53202
            Phone: (414) 223-0000
            Fax: (414) 223-3245
               Case 18-28767-beh        Doc 28   Filed 01/16/19      Page 1 of 1
